Name: Council Directive 83/129/EEC of 28 March 1983 concerning the importation into Member States of skins of certain seal pups and products derived therefrom
 Type: Directive
 Subject Matter: natural environment;  animal product;  trade;  marketing
 Date Published: 1983-04-09

 Avis juridique important|31983L0129Council Directive 83/129/EEC of 28 March 1983 concerning the importation into Member States of skins of certain seal pups and products derived therefrom Official Journal L 091 , 09/04/1983 P. 0030 - 0031 Finnish special edition: Chapter 15 Volume 4 P. 0121 Spanish special edition: Chapter 15 Volume 4 P. 0122 Swedish special edition: Chapter 15 Volume 4 P. 0121 Portuguese special edition Chapter 15 Volume 4 P. 0122 *****COUNCIL DIRECTIVE of 28 March 1983 concerning the importation into Member States of skins of certain seal pups and products derived therefrom (83/129/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the European Parliament adopted a resolution on Community trade in seal products, and in particular in products derived from the pups of harp and hooded seals; Whereas, in several Member States, voluntary or statutory measures already exist to restrict the importation or marketing of the skins of whitecoat pups of harp seals and of pups of hooded seals (blue-backs); whereas one Member State already requires the marking of all seal products; Whereas various studies have raised doubts concerning the population status of the harp and hooded seals and especially as to the effect of non-traditional hunting on the conservation and population status of hooded seals; Whereas the exploitation of seals and of other species, depending upon their capacity to withstand such exploitation and with due respect for the balance of nature, is a natural and legitimate occupation and in certain areas of the world forms an important part of the traditional way of life and economy; whereas hunting, as traditionally practised by the Inuit people, leaves seal pups unharmed and it is therefore appropriate to see that the interests of the Inuit people are not affected; Whereas further investigation into the scientific aspects and consequences of the culling of pups of harp and hooded seals is desirable; whereas, pending the results of such investigation, temporary measures in accordance with the resolution of the Council and of the representatives of the Governments of the Member States of 5 January 1983 (3) should be taken or maintained; Whereas it has been noted that the hunt of seal pups has already been limited to some extent; whereas the Council has requested the Commission to continue to seek, in the context of continued contacts with the countries concerned, solutions which make restrictions of imports dispensable; Whereas the Council will reconsider the situation on the basis of a report to be presented by the Commission before 1 September 1983, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall take or maintain all necessary measures to ensure that the products listed in the Annex are not commercially imported into their territories. 2. Member States shall forthwith inform the Commission of such measures. Article 2 This Directive shall apply from 1 October 1983 to 1 October 1985, unless the Council decides otherwise, by a decision taken by qualified majority on a proposal from the Commission, having regard to a report to be presented to the Council by the Commission before 1 September 1983. Article 3 This Directive shall only apply to products not resulting from traditional hunting by the Inuit people. Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 March 1983. For the Council The President J. ERTL (1) OJ No C 334, 20. 12. 1982, p. 132. (2) OJ No C 346, 31. 12. 1982, p. 1. (3) OJ No C 14, 18. 1. 1983, p. 1. ANNEX 1.2.3 // // // // No // CCT heading No // Description // // // // 1 // ex 43.01 ex 43.02 A // Raw furskins and furskins, tanned or dressed, including furskins assembled in plates, crosses and similar forms: // // // - of whitecoat pups of harp seals, // // // - of pups of hooded seals (blue-backs) // 2 // ex 43.03 // Articles of the furskins referred to in 1 // // //